JUSTICE GOLDENHERSH, concurring in part and dissenting in part: I respectfully dissent as to the majority’s holding concerning the award of interest in the amount of $17,628. As to the rest of the majority’s opinion, I concur. The majority opinion obliquely considers the cases cited by plaintiff, Bank of Lyons v. Schultz and Gent v. Collinsville Volkswagen, Inc., but concentrates more pointedly on a supposed failure of proof at trial. In both respects the majority’s analysis is erroneous. The majority, in considering Gent and Schultz, notes that these cases could be distinguished on the basis that the theories of recovery are different than the underlying theory in the instant case. What they stand for, however, is a basic proposition that when interest expenditure, because of the actions of the party held liable, is, in essence, a useless act and a waste of resources, the party ultimately held liable may also be held responsible for those resources thus wasted. Gent v. Collinsville Volkswagen, Inc. is more in point as an example of that, a situation in which a wronged consumer was permitted to recover as part of compensatory damages the interest paid by that consumer on a loan obtained to finance an automobile which, because of the actions of the seller, he was unable to use. In the instant case, the majority notes that there was “brief testimony” concerning the interest expenditure and that plaintiff’s exhibit 14, the judgment order on the foreclosure suit, indicates that the interest obligation was incurred as part of a 1977 mortgage note. The sentence following that belies the weakness of the majority’s position: “The fact that the plaintiff was unable to pay the interest because of the defendant’s negligence does not mean that he incurred the interest expense because of its negligence.” (214 Ill. App. 3d at 1063.) This position confuses the assumption of an obligation, the 1977 mortgage note, with the inability of plaintiff to maintain that obligation due, as the jury found, to the negligence of defendant. Further, the jury had before it sufficient evidence to conclude that both the failure to meet the 1977 mortgage note obligations and the sums borrowed in certain years were causally related to defendant’s negligence. Viewing the record in terms of the evidence and properly separating the assumption of an obligation from the actions of an outside party that render a person unable to discharge his obligations, and further considering that these matters were fairly placed in front of a jury that found in favor of plaintiff in an amount that is not against the manifest weight of the evidence, this court’s majority has erred in concluding that the award of interest is not supported by the record in this cause. Plaintiff clearly met his burden of proof on the $17,628 interest expense. Based on the above, I respectfully dissent from the majority’s reversal of the circuit court in denying defendant’s post-trial motion as to the interest figure and concur with the majority in all other aspects of this opinion.